Citation Nr: 1316140	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-15 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to April 26, 2011.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD since April 26, 2011.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which relevantly granted service connection for PTSD and assigned a 30 percent disability rating and denied service connection for GERD.  

In a March 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for GERD and remanded his claim for an increased disability rating for PTSD for further development.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in July 2012, the Court vacated that part of the Board's decision denying service connection for GERD, pursuant to a Joint Motion (JMR).  

In August 2012, the RO granted an increased initial 50 percent disability rating from February 8, 2008, and an initial 70 percent disability rating from April 26, 2011, for the Veteran's PTSD.  

In November 2010, the Veteran appeared at a video conference hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is of record.  Pursuant to 38 C.F.R. § 20.707, in a letter dated in October 2012, the Veteran was advised of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As neither the Veteran nor his representative has responded, the right to a second hearing is deemed waived and the Chairman has reassigned the matter to the undersigned Veterans Law Judge.  





The issues of entitlement to service connection for GERD and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 26, 2011, the Veteran's service-connected PTSD did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; there is no evidence of suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships attributed to his PTSD.

2.  Since April 26, 2011, the Veteran's service-connected PTSD does not cause total occupational and social impairment; there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name attributed to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD prior to April 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2012).



2.  The criteria for an initial disability rating in excess of 70 percent for PTSD since April 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 

Any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  Written statements from the Veteran's wife, as well as a transcript of his testimony at the November 2010 Board hearing are also of record.  

The Veteran was afforded VA examinations in May 2008 and April 2011.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In the July 2008 rating decision, service connection was granted for PTSD, and assigned an initial 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Codes 9411, effective February 8, 2008.  In an August 2012 rating decision, the Veteran's PTSD disability rating was increased to 50 percent effective from February 8, 2008, and to 70 percent, effective April 26, 2011 under Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  




A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is granted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Vet Center treatment records, dating from December 2007 to March 2011, note that the Veteran initially sought treatment in December 2007 for complaints of sleep disturbance, night sweats, nightmares and a recent problem with road rage.  The Veteran complained primarily of anger issues.  He also complained of sleep disturbance, nightmares, recurring thoughts of Vietnam or intrusive recollections, social isolation and feelings of detachment.  In June 2009, he reported having difficulty in crowds and a November 2010 treatment record indicates that he identified with survivor guilt.  He occasionally endorsed symptoms of hyperarousal and problems with concentration.  He reported recent episodes of road rage in December 2007, March 2008, and June 2009.  Throughout this period, the Veteran consistently denied any suicidal or homicidal ideation.  In June 2008, he reported that he managed his PTSD symptoms by staying busy with his job as an electrician and his involvement with his church.  



In July 2008 the Veteran reported that activities with his daughters provided peace for him.  A February 2009 treatment record notes that the Veteran had a boat and loved to fish.  In February 2011, he reported having nightmares 4 to 5 times a week and that he had had to quit working since his last appointment.  

In May 2008, the Veteran underwent VA psychological examination.  At that time he complained that anger was his biggest problem, with difficulty getting along with others and problems with road rage.  He also complained of insomnia, nightmares, intrusive thoughts, isolation, avoidant behavior, difficulty in crowds, and hypervigilance.  He reported that he felt detached or estranged from others and restricted in his range of affect.  

The Veteran had been married to his first wife 39 years at the time of the examination.  He had 3 adult daughters who did not reside with him.  He reported having no friends.  He stated that he loved to go fishing but had done so on only one occasion in the past few years.  At that time, he was self-employed as an electrician.  

Examination results revealed the Veteran was alert and oriented to person, place and time.  His thought process was linear and his affect was anxious.  His speech was spontaneous, fluent, grammatical and free of paraphasias.  His attention was intact, as was immediate, recent and remote memory.  The Veteran denied any auditory or visual hallucinations as well as any suicidal ideation or a history of suicide attempts.  He also denied any homicidal ideation, but affirmed that he felt depressed periodically.  The diagnosis was PTSD.  The assessed GAF score was 54, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner noted that the Veteran had difficulty in his marriage related to his anger and that he minimally engaged in hobbies.  The examiner opined that the Veteran's PTSD symptoms moderately impaired him and that he experienced mild occupational impairment related to his anger on the job.  




An October 2008 written statement from the Veteran's wife indicated that she had been married to him for 39 years.  She stated that it was difficult to live with him because his anger was at times unbearable.  She indicated that she was even afraid for her children for a while because of his anger.  In a second written statement, received in April 2009, the Veteran's wife stated that after she married him in 1969, she noticed that he was easily angered.  She indicated that she had considered leaving him.  The Veteran's wife gave two examples of his anger.  She recounted an episode when he was angry with one of their daughters and physically accosted her, shoving her against a wall and slapping her.  In the other example, the Veteran was angry with another driver and got out of his car and confronted the other driver.  His wife indicated that she was able to calm him down but that she feared that he would someday get angry and hurt someone else.  

During his November 2010 video conference hearing, the Veteran testified that his PTSD symptoms included nightmares and intrusive memories, but that his anger issues were serious.  He testified that his anger issues caused him to get out of his car to confront another driver and had caused him to be physically abusive to a daughter and nephew in the past.  Although he took regular retirement from a position as an electrician at a military facility, he felt that he was too angry to continue working.  He further testified that he averaged 2 to 3 hours of sleep a night.  He would check all the windows and doors at his home at night and had an alarm installed, but still got up at night to recheck the windows and doors.  He testified that he socialized with his wife and daughters only.  

VA treatment records, dated in March and April 2011 show ongoing treatment for PTSD symptoms.  An April 2011 progress note shows that the Veteran had an altercation with another driver in the parking lot prior to his appointment.  It was noted that the Veteran was furious to the point of losing control.  He was in agreement with suggested anger management sessions.  Another April 2011 treatment record shows the Veteran complained of nightmares 2 to 3 times a week and flashbacks 2 to 3 times a week.  



The Veteran reported having fragmented sleep with less than 4 hours a night.  His behavior was calm with a full-ranged affect and euthymic mood.  His thought processes were linear and goal-directed without hallucinations or delusions.  He denied suicidal or homicidal ideation, plan or intent.  His insight, judgment, memory and concentration were all intact and adequate.  

An April 2011 VA psychological examination report shows that the Veteran gave a history of having been married for 42 years with 3 adult daughters.  He reported having no close friends outside his family, but that he did talk to a brother.  He also reported having no hobbies or activities of interest and indicated that he had stopped working in 2010 as a self-employed electrician.  Prior to that job, after 23 1/2 years, he had retired from a civilian electrician job in 1998.

At the time of the April 2011 VA examination, the Veteran reported having difficulty initiating and maintaining sleep, averaging 2 to 3 hours a night.  He further reported having nightmares 1 to 2 times a week.  The Veteran also complained of night sweats, hypervigilance, exaggerated startle response, difficulty with loud noises, intrusive thoughts or flashbacks, problems with anger and irritability, avoidance behavior, and memory problems.  Although he endorsed panic attacks, he was unable to identify the frequency of such.  

Examination revealed the Veteran to be alert and oriented to person, place, day, date and time.  His thought processes were generally linear and his affect was anxious.  His insight was fair, although his attention and memory were mildly impaired.  The Veteran's speech was generally fluent, grammatical and free of paraphasias.  He did not report overt symptoms of psychosis and denied a history of suicide attempts as well as any current suicidal or homicidal ideation, plan or intent.  The diagnosis was PTSD with a GAF of 52, again indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner opined that the Veteran had moderate to severe impairment in social and occupational functioning.  



The examiner noted that the Veteran had difficulty in his last employment as a self-employed electrician with decreased productivity and efficiency related to his difficulty with sleep, decreased energy, decreased motivation, problems with memory, getting lost while driving, anger, irritability, hypervigilance, and exaggerated startle response.  

Prior to April 26, 2011

Although the Veteran reported sleep disturbance, nightmares, and problems with road rage and anger prior to April 26, 2011, and the objective evidence indicates he experienced sleep disturbance, nightmares, night sweats, hypervigilance, and problems with anger including reported episodes of road rage, the medical evidence is negative for objective evidence of suicidal ideation, obsessional rituals, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression, spatial disorientation or neglect of personal appearance and hygiene at any time prior to April 26, 2011.  Although the Veteran's self-reported episodes of road rage indicate some impairment of his impulse control, the evidence of record suggests that these episodes were not unprovoked and the Veteran was not violent as contemplated in the 70 percent disability rating.  Likewise, the objective evidence indicates that the Veteran maintained self-employment until sometime in 2010, and despite difficulty attributed to his anger issues, he maintained a long-term relationship with his wife of more than 39 years and his adult children.  Moreover, treatment records further indicate that he was involved in his church and enjoyed fishing.  There is no objective evidence of deficiencies in judgment, thinking or mood and the May 2008 VA examiner opined that his PTSD symptoms were no more than moderately impairing.  

The preponderance of the evidence is against the claim for an initial disability rating in excess of 50 percent for PTSD prior to April 26, 2011; there is no doubt to be resolved; and a rating in excess of 50 is not warranted.




Since April 26, 2011

While the Veteran reported sleep disturbance, nightmares 1 to 2 times a week, panic attacks, intrusive thoughts or flashbacks, hypervigilance, and continued problems with road rage and anger at his April 26, 2011 examination, the objective evidence is negative for gross impairment in his thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Likewise there is no evidence of persistent danger that the Veteran would hurt himself as he has consistently denied suicidal ideation.  Indeed, the April 2011 VA examiner noted that the Veteran denied suicidal ideation.  

Although the Veteran contends that he is homicidal and argues that his reported episodes of road rage are evidence of his homicidal tendencies, and his wife states she is concerned that he may hurt someone in anger, the objective evidence of record shows that the Veteran has repeatedly denied homicidal ideation throughout the course of this appeal.  In his written contentions, received in April 2011, the Veteran recounts a recent episode of road rage in the VA parking lot just prior to his counseling session and states that he was "angry enough to kill" the other driver.  However, the April 15, 2011, progress note immediately following the episode, while recording what had transpired and noting that the Veteran was "furious to the point of losing control," does not indicate that the counselor thought there was any danger that the Veteran would hurt the other driver.  In any event, even had there been any danger of his hurting someone else at the time, the objective evidence of record does not show any persistent danger of such during the course of the Veteran's appeal, and he denied homicidal ideation at the time of the April 2011 VA examination.  When determining disability ratings under 38 C.F.R. § 4.126 and § 4.130, "it is evident that the frequency, severity, and duration of a veteran's symptoms must play an important role in determining his disability level."  Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  



The April 2011 VA examiner opined that the Veteran had moderate to severe impairment in social and occupational functioning with decreased productivity and efficiency occupationally.  

The preponderance of the evidence is against the claim for an initial disability rating in excess of 70 percent for PTSD since April 26, 2011; there is no doubt to be resolved; and a rating in excess of 50 is not warranted.

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.






The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology both before and after April 26, 2011.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations at any time during the pendency of his claim.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met either before or since April 26, 2011.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. 


ORDER

An initial disability rating higher the 50 percent for PTSD before April 26, 2011, is denied.

An initial disability rating higher than 70 percent for PTSD since April 26, 2011, is denied.









REMAND

The July 2012 JMR noted that during his November 2010 hearing, the Veteran testified that medication he was prescribed for his service-connected PTSD aggravated his stomach problem, thus raising an alternate theory of service connection for GERD that was not addressed in the Board's March 2011 decision.  VA treatment records show the Veteran was prescribed Sertraline in September 2010 for his PTSD symptoms, but was told to discontinue the medication less than 2 weeks later when he complained that he felt more irritable and that the medication bothered his stomach.  Accordingly, the Veteran's claim for service connection for GERD, must be developed and adjudicated on both a direct and secondary basis.

VA treatment records and evaluations indicate that the Veteran is no longer working as a result of his PTSD symptoms.  When evidence of unemployability is submitted during the course of an appeal for an increased rating, a claim for TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is currently before the Board on appeal as part and parcel of the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duty to notify and to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  Afford the Veteran a VA examination to determine whether it is at least as likely than not (50% or greater probability) that the currently diagnosed GERD is related to service.  





Alternatively, the examiner is asked to render an opinion on whether it is at least as likely as not that the Veteran's GERD was caused by or aggravated by the service-connected disabilities, and in particular, medication taken briefly in September 2010 for PTSD.  

3.  After the above development, adjudicate the claim of service connection for GERD to include as secondary to service-connected disability, and adjudicate the claim for TDIU.  If either benefit on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative and the case returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


